Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 28 June 2022 for application number 16/648,041. 
Claims 1, 17, and 18 are currently amended.
Claim 19 is canceled.
Claims 1 – 18 are presented for examination.

Response to Amendment
Applicant’s amendment filed 28 June 2022 is sufficient to overcome the rejection of claims  1 – 18 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 28 June 2022, with respect to the rejection(s) of claim(s) 1 – 18 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rose et al., US Pub. No. 2017/0329718 A1.
Rose, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2022 and 13 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “… and the physical tag portion indicating whether to perform a predetermined memory operation, …” at the end of the first limitation.  Based on the claim language of “whether to perform a … operation” it is unclear if the physical tag portion indicates if any operation is going to happen or not, or if “whether to perform” is claiming the physical tag portion indicates which operation will be performed.  The claim language is unclear as to the meaning of “the physical tag portion indicating whether to perform a predetermined memory operation”.  Claims 17 and 18 are rejected with like reasoning.  Claims 2 – 16 depend on claim 1 and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Rose et al. [hereafter as Rose], US Pub. No. 2017/0329718 A1 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1.

As per claim 1, Rychlik discloses an apparatus comprising:
address translation circuitry to perform a translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical address portion, and the address translation circuitry [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22] comprising:
address tag translation circuitry to perform a translation of the virtual tag [translates the virtual address tag to a physical address] portion into the physical tag [to a physical address, and store a number of most significant bits as a tag] portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
wherein the address translation circuitry selects the translation to be performed by the address translation circuitry [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address, as the claimed translation being dependent upon the virtual address] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
However, Rychlik does not explicitly disclose translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical tag portion, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation:
wherein selects the translation to be performed by the address tag translation circuitry in dependence on the virtual address, and
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address, and the physical tag portion and the physical address portion are non-overlapping potions of the physical address.
Rose teaches translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical tag portion [a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address], the physical address portion identifying a memory location to which access is required [corresponding physical address information and memory attributes, to be provided to a memory interface 106, which accesses the memory 108 via a memory request 136] and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation [a page tag portion of the virtual address may translate to a page tag portion of the physical address … to cause TLB hits … in response to a TLB hit …, the selection circuit 134 selects the overlay page entry 112 or the large page entry 110 based on one or more selection criteria 134. … the selection circuit 134 causes the selected entry, including at least the corresponding physical address information and memory attributes, to be provided to a memory interface 106, which accesses the memory 108 via a memory request 136] [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041] [“In some embodiments, in response to a TLB hit for both the overlay page entry 112 and the large page entry 110, the selection circuit 134 selects the overlay page entry 112 or the large page entry 110 based on one or more selection criteria 134. … In an embodiment, the selection circuit 134 causes the selected entry, including at least the corresponding physical address information and memory attributes, to be provided to a memory interface 106, which accesses the memory 108 via a memory request 136.”] [paras. 0043 – 0044]:
wherein selects the translation to be performed by the address tag translation circuitry [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041], and 
and the physical tag portion and the physical address portion are non-overlapping potions of the physical address [translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124] [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041].
Rychlik and Rose are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik with Rose in order to modify Rychlik for “translation of a virtual address comprising a virtual tag portion and a virtual address portion into a physical address comprising a physical tag portion, the physical address portion identifying a memory location to which access is required and the physical tag portion is configured to be used to indicate whether to perform a predetermined memory operation:
wherein selects the translation to be performed by the address tag translation circuitry, and 
and the physical tag portion and the physical address portion are non-overlapping potions of the physical address” as taught by Rose.  One of ordinary skill in the art would be motivated to combine Rychlik with Rose before the effective filing date of the claimed invention to improve a system by providing for the ability “to translate the virtual address … to the physical address 118 and/or the physical address 124, the memory overlay system … may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number).” [Rose, para. 0041].
However, Rychlik and Rose do not explicitly disclose wherein selects the translation to be performed in dependence on the virtual address, and 
wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address.
Sundaram teaches wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address [“Further as an example, the tag module 204 and the virtual address module 206 can be implemented using a single memory structure or device or be managed differently by various embodiments such that a portion of that memory is reserved for tags 116 and another non-overlapping portion is reserved for the virtual addresses 120.”] [para. 0096].
Rychlik, Rose, and Sundaram are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik and Rose with Sundaram in order to modify Rychlik and Rose “wherein the virtual tag portion and the virtual address portion are non-overlapping portions of the virtual address” as taught by Sundaram.  One of ordinary skill in the art would be motivated to combine Rychlik and Rose with Sundaram before the effective filing date of the claimed invention to improve a system by providing for the ability of “using a single memory structure or device or be managed differently by various embodiments such that a portion of that memory is reserved for tags … and another non-overlapping portion is reserved for the virtual addresses ….” [Sundaram, para. 0096].
However, Rychlik, Rose, and Sundaram do not explicitly disclose wherein selects the translation to be performed in dependence on the virtual address.
McGrath teaches wherein selects the translation to be performed in dependence on the virtual address [“In response to a virtual address received from the cache, TLB 40 determines whether or not the virtual address is a hit in translation storage 42 and provides the corresponding physical address if a hit is detected. More particularly, the virtual address may be used to select one or more entries in translation storage 42 which may be eligible to store a translation corresponding to the virtual address (depending upon the structure of the translation storage 42).”] [col. 7, lines 26-33].
Rychlik, Rose, Sundaram, and McGrath are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Rose, and Sundaram with McGrath in order to modify Rychlik, Rose, and Sundaram “wherein selects the translation to be performed in dependence on the virtual address” as taught by McGrath.  One of ordinary skill in the art would be motivated to combine Rychlik, Rose, and Sundaram with McGrath before the effective filing date of the claimed invention to improve a system by providing for the ability where a “virtual address may be used to select one or more entries in translation storage … which may be eligible to store a translation corresponding to the virtual address (depending upon the structure of the translation storage…” [McGrath, col. 7, lines 26-33].
Claims 17 and 18 are rejected with like reasoning.

As per claim 2, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the translation performed by the address tag translation circuitry is dependent on a most-significant bit of the virtual address portion [most significant bits] [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22]. 
Rose teaches portion [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041].

As per claim 3, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 2, Rychlik discloses wherein when the most-significant bit of the virtual address portion has a first value the selected translation performed by the address tag translation circuitry generates the physical tag portion matching the virtual tag portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the matching physical tag portion, and one of the plurality of the most significant bits as a first value] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22], 
and wherein when the most-significant bit has a second value the selected translation performed by the address tag translation circuitry modifies the virtual tag portion to generate the physical tag portion [Fig. 6] [By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache ] [physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line] [Examiner is interpreting that the translation of the virtual address tag to a physical address which then stores the most significant bits as a tag, as the claimed translations of a virtual tag portion into the physical tag portion, and one of the plurality of the most significant bits as a second value]  [“A cache entry also includes a " tag," which comprises the most significant bits of the address associated with the data stored in the cache.”] [col. 15, lines 45-47] [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Rose teaches portion [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Rose et al. [hereafter as Rose], US Pub. No. 2017/0329718 A1 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Smith et al. [hereafter as Smith], US Patent No. 4,774,659.

As per claim 4, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 2, however Rychlik, Rose, Sundaram, and McGrath do not explicitly disclose wherein the apparatus is arranged to allocate virtual addresses for exclusive use by one of kernel-owned processes and user-owned processes, and a value of the most-significant bit of the virtual address portion is indicative of whether the virtual address has been allocated to kernel-owned processes or to user-owned processes.
Smith teaches wherein the apparatus is arranged to allocate virtual addresses for exclusive use by one of kernel-owned processes [system space] and user-owned processes [user space], and a value of the most-significant bit of the virtual address portion is indicative of whether the virtual address has been allocated to kernel-owned processes or to user-owned processes [“It should be recalled that the region (R) field (corresponding to the most significant bit of the virtual address) indicates whether the address relates to system space or user space. Since, by convention, descriptors for all system space addresses are continually maintained in the translation table, no address having an active R field should ever result in a translation table fault, and an R field value of 1 in UPN register 731 is indicative of an error.”] [col. 20, lines 10-18].
Rychlik, Rose, Sundaram, McGrath, and Smith are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Rose, Sundaram, and McGrath with Ackerman in order to modify Rychlik, Rose, Sundaram, and McGrath where “translation comprises inverting” as taught by Smith.  One of ordinary skill in the art would be motivated to combine Rychlik, Rose, Sundaram, and McGrath with Smith before the effective filing date of the claimed invention to improve a system by providing for the ability where “Portions of a virtual address to be translated are compared to the translation descriptors in the high speed memory.” [Smith, Abstract].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Rose et al. [hereafter as Rose], US Pub. No. 2017/0329718 A1 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Ackerman et al. [hereafter as Ackerman], US Patent No. 6,308,247 B1.

As per claim 5, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation circuitry comprises at least a portion of the virtual tag portion to generate the physical tag portion [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Rose teaches portion [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041].
However, Rychlik, Rose, Sundaram, and McGrath do not explicitly disclose translation comprises inverting.
Ackerman teaches translation comprises inverting [“The second step is to convert the virtual address to a real address. This involves translating the virtual address through an inverted page table structure to the final physical memory address.”] [col. 6, lines 25-26]. 
Rychlik, Rose, Sundaram, McGrath, and Ackerman are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Rose, Sundaram, and McGrath with Ackerman in order to modify Rychlik, Rose, Sundaram, and McGrath where “translation comprises inverting” as taught by Ackerman.  One of ordinary skill in the art would be motivated to combine Rychlik, Rose, Sundaram, and McGrath with Ackerman before the effective filing date of the claimed invention to improve a system by providing for the ability of “translating the virtual address through an inverted page table structure to the final physical memory address.” [Ackerman, col. 6, lines 25-26].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Rose et al. [hereafter as Rose], US Pub. No. 2017/0329718 A1 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Hattersley et al. [hereafter as Hattersley], US Patent No. 5,341,485.

As per claim 6, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses wherein the selected translation performed by the address tag translation circuitry comprises at least a portion of the virtual tag portion to generate the physical tag portion [“FIG. 6 also illustrates GPU 20, which further includes virtual cache 106 and SMMU 108. Virtual cache 106 may tag cached data based on a virtual address rather than physical addresses, unlike physical cache 104. Whereas physical cache 104 may translate a virtual address to a physical address, and store a number of most significant bits as a tag of a cache line, virtual cache 106 may store a number of bits of the virtual address as a cache line tag. Such a cache may be referred to as "virtually tagged." By utilizing a virtually tagged cache, SMMU 108 does not need to translate from a virtual address to a physical address when accessing virtual cache 106, and instead translates the virtual address tag to a physical address after accessing the cache. By contrast, MMU 102 translates from a physical address to a virtual address to access physical cache 104.”] [col. 16, lines 7-22].
Rose teaches portion [“In some embodiments, to translate the virtual address 114 to the physical address 118 and/or the physical address 124, the memory overlay system 100 may use the entire addresses or a just a portion of the addresses (e.g., a page tag or page number). For example, a page tag portion of the virtual address may translate to a page tag portion of the physical address 118 and/or the physical address 124 to cause TLB hits. To determine the translated physical memory address that corresponds to the virtual memory address 114, the memory overlay system 100 may then add an offset to the page tag portion of the physical address 118 and/or the physical address 124.”] [para. 0041].
However, Rychlik, Rose, Sundaram, and McGrath do not explicitly disclose translation comprises incrementing.
Hattersley teaches translation comprises incrementing [“After generating each real address by incrementing the translated virtual address.”] [col. 7, lines 2-3]. 
Rychlik, Rose, Sundaram, McGrath, and Hattersley are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Rose, Sundaram, and McGrath with Hattersley in order to modify Rychlik, Rose, Sundaram, and McGrath where “translation comprises incrementing” as taught by Hattersley.  One of ordinary skill in the art would be motivated to combine Rychlik, Rose, Sundaram, and McGrath with Hattersley before the effective filing date of the claimed invention to improve a system by providing for the ability of “generating each real address by incrementing the translated virtual address.” [Hattersley, col. 7, lines 2-3].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik et al. [hereafter as Rychlik], US Patent No. 9,218,289 B2 in view of Rose et al. [hereafter as Rose], US Pub. No. 2017/0329718 A1 and further in view of Sundaram et al. [hereafter as Sundaram], US Pub. No. 2015/0278100 A1 and further in view of McGrath et al. [hereafter as McGrath], US. Patent No. 6,604,187 B1 as applied to claim 1 above, and further in view of Collard et al. [hereafter as Collard], US Patent No. 7,296,136 B1.

As per claim 7, Rychlik in view of Rose and further in view of Sundaram and further in view of McGrath discloses the apparatus as claimed in claim 1, Rychlik discloses further comprising a memory system to receive the physical address and to access the memory location identified by the physical address portion [“Each page table entry includes a number of most significant bits of the physical address associated with the specified virtual address, and a number of bits comprising attribute data. Based on the physical address, MMU 102 and SMMU may access the data associated with the physical address, which may be stored at a particular address of system memory 14, or on another storage device, such as a hard disk drive, or solid state drive.”] [col. 16, lines 36-43].
However, Rychlik, Rose, Sundaram, and McGrath do not explicitly disclose wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform the predetermined memory operation.
Collard teaches wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform the predetermined memory operation [“Within node N1, the NIC sends the physical address abar to memory unit M, which returns value b. The value b is then returned to node N0 (as indicated by arrow <VAL, b, t>) using the same tag t so that node N0 recognizes the return signal as the response to the first load instruction that it initiated. Value b is forwarded to processor P in node N0 wherein the addition instruction c=b+d is performed. The resulting value is forwarded back to the TLB in node N0 wherein it is translated into a physical address, forwarded to the NIC of node N0, which in turn forwards a load command to the owner of physical address (in this example node Nk) using a different tag value (t2). Within node Nk, the NIC forwards physical address cbar to the memory unit which returns value v. Value v is returned as denoted by <VAL, v, t2> to node N0 using the tag t2 to indicate to the processor P that it is the response to the second load instruction of the indirect load.”] [col. 7, lines 9-25].
Rychlik, Rose, Sundaram, McGrath, and Collard are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Rychlik, Rose, Sundaram, and McGrath with Collard in order to modify Rychlik, Rose, Sundaram, and McGrath “wherein the memory system is responsive to reception of the physical address, when a predetermined part of the physical tag portion has a predetermined value, to perform the predetermined memory operation” as taught by Collard.  One of ordinary skill in the art would be motivated to combine Rychlik, Rose, Sundaram, and McGrath with Collard before the effective filing date of the claimed invention to improve a system by providing for the ability of “loading data from at least one memory device includes the steps of loading a first value from a first memory location of the at least one memory device.” [Collard, Abstract].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 18 have received a second action on the merits and are subject of a second action final.
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claim 8 is objected to as being dependent upon a rejected base claim, but is considered as containing allowable subject matter.  This claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9 – 16 depend upon claim 8 and are subsequently objected as considered as containing allowable subject matter.  
Regarding claim 8, the prior art of record neither anticipates, nor renders obvious a predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a memory location and a memory system that is responsive to where when the physical tag portion and the guard tag value do not satisfy a match condition a fault condition is indicated.  The prior art of record teaches guard bits and the initiation of a fault, however it does not teach the specific claimed limitations of predetermined memory operation as a result of a guard tag comparison of the physical tag portion of a physical address against a guard tag value that is associated with a memory location and a memory system that is responsive to where when the physical tag portion and the guard tag value do not satisfy a match condition a fault condition is indicated.  The prior art of record teaches the comparison of a physical address against a bit, but again it does not teach the specific claimed limitations as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135